Exhibit PATRICK INDUSTRIES, INC. OFFICER AND EMPLOYEE 20XX RESTRICTED STOCK AWARD NOTICE OF RESTRICTED STOCK GRANT Name of Employee (“Employee”): You have been awarded shares of Common Stock (the “Shares”), without par value of Patrick Industries, Inc., an Indiana corporation (the “Company”) as follows: Date of Award (“Grant Date”): , Total Number of Shares Awarded: Shares (the “Restricted Shares”) Vesting Schedule: The Restrictions shall lapse on the third anniversary of the Grant Date; provided that Employee remains in the continuous employment of the Company or a Subsidiary at all times from the Grant Date through the vesting date. The Employee and the Company hereby agree that this award is granted under and governed by the terms and conditions of the 20XXRestricted Stock Award, which is attached hereto and made an integral part hereof, and the Patrick Industries, Inc. Stock Option Program, as amended (the “Plan”).The Company and Employee each agree to be bound by all of the terms and conditions set forth in the 20XXRestricted Stock Award and the Plan. Patrick
